654 S.E.2d 479 (2007)
In re INQUIRY Concerning a Judge No. 05-207 W. Russell DUKE, Jr., Petitioner
appealed by W. Russell Duke, Jr.
No. 464P07.
Supreme Court of North Carolina.
November 8, 2007.
G. Eugene Boyce, Raleigh, for Duke.
Paul R. Ross, Executive Secretary, Hal F. Askins, Special Deputy Attorney General, for Judicial Standards Commission.

ORDER
Upon consideration of the petition for Writ of Prohibition filed by Petitioner on the 24th day of September 2007 in this matter, the following order was entered and is:
"Dismissed by order of the Court in conference, this the 8th day of November 2007."
PARKER, C.J., recused.